Citation Nr: 1243694	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army form July 1968 to July 1970, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Petersburg, FL, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for hearing loss and tinnitus, as well as an increased evaluation for diabetes.  

A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified at an August 2010 personal hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  He alleged at that time that he was "unable to work" due to multiple medical problems, including those disabilities at issue here.  A claim for TDIU has therefore been inferred as part and parcel of the ongoing appeal for an increased evaluation for diabetes.

At the August 2010 hearing, the Veteran also submitted additional evidence in the form of VA treatment records, along with a waiver of initial RO consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Hearing Loss

The Veteran has alleged that he has current bilateral hearing loss due to noise exposure in service from combat.  The Veteran served in Vietnam as a light weapons infantryman; he was engaged in combat with the enemy, based upon his duties, circumstances of service, and a June 2009 certification from the National Archives and Records Administration (NARA).  NARA concluded that the Veteran's unit had engaged in combat based on the number of casualties attributed to small arms fire.  The Veteran has reported that his combat experiences entailed exposure to excessive noise from gunfire.  As his allegations are consistent with the facts, circumstances, and conditions or hardships of service, his allegations related to combat are accepted as credible.  38 U.S.C.A. § 1154, 38 C.F.R. § 3.304.  Accordingly, noise exposure in service is established.

The June 2008 VA examiner considered this noise exposure, and reviewed the claims file in its entirety, to include service treatment records a VA audiometric testing.  He opined that currently diagnosed hearing loss was less likely than not related to service, as hearing at separation remained within normal limits, the asymmetric loss was not consistent with noise exposure, and the Veteran had other risk factors for loss, such as ototoxic medication.  Further, he noted that over the past year, there had been accelerated loss in the left ear, well after service.

Unfortunately, the VA examiner failed to consider that in the right ear, there was a worsening of puretone thresholds demonstrated in service.  At a July 1968 examination for entry onto active duty, audiometric thresholds were:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-10
-10

0
LEFT
15
0
0

-5


At the July 1970 separation examination, puretone thresholds were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
10

0
LEFT
0
0
0

0

While hearing was within normal limits, right ear hearing did worsen at all but one frequency.  Left ear hearing improved at 500 Hz, but worsened at 4000 Hz.  The examiner's discussion makes clear that there are possible different etiologies for the left and right ears, and so the established threshold shifts in service must be addressed to determine if the hearing loss process in either ear was caused or aggravated by service.

Further, while the June 2008 examining audiologist opined that the asymmetrical loss was not consistent with noise exposure, the Chief of the Otolaryngology section indicated that the Veteran's use of firearms on his right shoulder, closer to his right ear, could produce the asymmetry.  She also opined, without a complete rationale, that the loss was likely due to in-service noise exposure.

Remand for a new VA examination to resolve the apparent conflict in opinions is required.  Moreover, the complete audiometric results from the June 2007 outpatient audio evaluation must be obtained, as well as complete VA medical records.  It appears that only select progress notes have been associated with the claims file.

Tinnitus

The June 2008 VA examiner stated that he could not offer an opinion with regard to the etiology of tinnitus.  While he noted the Veteran's reports that he had experienced tinnitus since service, he also noted the lack of corroboration of that report in contemporaneous medical records.  Further, the Board notes that the Veteran's statements regarding the initial onset of tinnitus have been somewhat inconsistent.

It is possible that the audio examination required in connection with the claim of service connection for hearing loss could inform any opinion on the etiology of tinnitus, or assist the Board in the making of a credibility determination with respect to the Veteran's competent lay statements.  Accordingly, the Board finds the two issues inextricably intertwined.  To avoid inconsistent judgments, remand of the tinnitus issue for consideration by the VA examiner is required.

Diabetes Mellitus

The veteran is claiming entitlement to an evaluation in excess of 20 percent for diabetes.  To merit the next higher 40 percent evaluation, the evidence must show use of insulin, use of restricted diet, and regulation of activities.  The Veteran has submitted progress notes and forms from a VA doctor indicating that he must regulate his activity. 

In June 2010, the Veteran's doctor stated on a clearance form for an exercise program that the Veteran had to "watch sugar level, avoid high impact."  On a July 2010 progress note, the same doctor noted that the Veteran "has been told not to do strenuous exercise, he can do low impact and moderate exercise."  The Veteran has reported he was given this instruction in 2008 or 2009.

A review of VA treatment records does not clearly corroborate the allegation.  A March 2008 examiner indicated that diabetes had little impact on daily activity or exercise, as per the Veteran's reports.  The doctor did not impairment from lower extremity neuropathy.  VA treatment notes also appear to encourage the Veteran to engage in exercise as part of his weight loss program, without restriction due to diabetes.  The Veteran has ongoing bilateral knee problems, which contribute to limits on activity.

A VA examination is required to clarify the statements of treating doctors.  The Board cannot determine if the Veteran's activities must be regulated in order to further his blood sugar control, or if he was merely generally informed of the need to keep track of sugar levels at all times.  Further, the language of the doctor, highlighting the degree of impact from the exercise indicates the instruction may be related to joint pain instead of diabetes control.

TDIU

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the Veteran's statements at the August 2010 hearing regarding his inability to work due at least in part to service-connected disabilities, the matter is before the Board as part of the appeal for an increased diabetes mellitus evaluation.

A claim for TDIU is dependent upon the impact of service-connected disabilities upon the Veteran's ability to obtain and retain substantially gainful employment.  38 C.F.R. § 4.16.  As there remain open issues regarding the both service connection of an evaluation for the Veteran's currently diagnosed disabilities, the matter of TDIU may not be adjudicated at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim for TDIU.

2.  Associate with the claims file complete VA treatment records from the medical center in Gainesville, and all associated clinics, to include the Jacksonville OPC, as well as any other VA facility identified by Veteran or in the record, for the period of January 2006 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.  Schedule the Veteran for VA ear disease and audio examinations.  The entire claims file (to include pertinent records stored in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  

The examiners must perform all required testing, and must describe all current disabilities of the left and right ears; tinnitus and hearing loss must be specifically addressed.    The examiners must opine to whether it is at least as likely as not any currently diagnosed hearing loss (left, right, or bilateral) or tinnitus is caused or aggravated by military service.  

The examiners are informed that noise exposure in combat is established.  The role of such in causing or aggravating any current disability must be addressed.  Additionally, the examiners must, to the extent possible, explain the asymmetry of current disability.

The examiner should comment on the impact of hearing loss and tinnitus on the Veteran's occupational functioning, to include his ability to obtain and retain employment.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA diabetes mellitus examination.  The entire claims file (to include pertinent records stored in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  

The examiner must fully describe the current status of the Veteran's diabetes disability.  The examiner must discuss any required regulation of activity.  The examiner must state whether the Veteran is restricted from strenuous activity in order to maintain blood sugar control, as opposed to avoiding activity due to physical impairments such as neurology or joint pain, whether or not related to diabetes.

The examiner should comment on the impact of diabetes on the Veteran's occupational functioning, to include his ability to obtain and retain employment.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


